DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
 	Claims 41-42, 45-47, 50-57, 60, and 62-77 are pending as amended 4/25/22, and are considered herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-42, 45-47, 50-57, 60, and 62-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 is generic for administration of a therapeutic first mRNA encoding an enzyme to a subject in need, that results in deactivation or knocking-down a malfunctioning endogenous protein.  Claim 50 additionally adds a generic second nucleic acid to the composition administered, the second nucleic acid generically facilitating the function of the therapeutic first mRNA in the composition.  Thus, in the broad claims, the mRNA may deactivate or knockdown an endogenous protein that is malfunctioning, and Claim 50 additionally requires a second nucleic acid that generically facilitates the function of the mRNA.
Claim 63 is generic for the structure of the first therapeutic mRNA that encodes an enzyme, and second nucleic acid that facilitates the function of the first mRNA.
With regard to the first aspect, that of a therapeutic first mRNA encoding an enzyme that results in deactivation of knocking-down a malfunctioning endogenous protein, the specification provides, as the only description, antecedent basis for a second nucleic acid that provides for knocking-down/deactivating a malfunctioning endogenous nucleic acid and its protein/enzyme product.  They may be mRNAs or siRNAs.  See p. 14, paragraph 2.  However, at no point is a description or example provided for a therapeutic mRNA encoding an enzyme that performs this function of deactivating or knocking down an endogenous malfunctioning protein.  There is no discussion of the structure required to perform such a knock-down/deactivation of an endogenous enzyme, through a therapeutic mRNA.  How the mRNA does it, or how the protein does it, is not discussed.  Also, no discussion of how to selectively degrade the endogenous nucleic acid and thereby knock it down, nor how to selectively degrade any particular enzyme made from the endogenous RNA.  Thus, the specification leads the Artisan to have to search for the therapeutic mRNA, and for what purposes it will be therapeutic, as well as how it will effect this therapy by deactivating an endogenous malfunctioning protein, or knock down it’s gene/mRNA.  
There is no example in the art how the mRNA itself could perform this process of knocking down a malfunctioning endogenous protein, and while the Art recognizes various enzymes may cleave other proteins, there is no direction in the art as to which to use for any particular malfunctioning protein.
With regard to the second nucleic acid that facilitates the function of the first therapeutic mRNA, there is no discussion of which functions to facilitate and when, but it may be presumed that the functions of the second nucleic acid may facilitate for the mRNA are those of degradation of the mRNA, or translation of the same.  However, there is no discussion of the structure of the nucleic acid to effect either of these functions of the mRNA, except that an siRNA may degrade the mRNA  On the other hand, the mRNA itself is desired to be transcribed because it is a therapeutic mRNA, and its degradation would necessarily reduce the therapy.
The Art, while recognizing siRNAs work, also recognizes several problems including constraints on the sequence itself (e.g., GC content, A at position 3, U at position 10, absence of G at position 13, and absence of C or G at position 19, etc.), as well as factors including protein binding, cellular localization, and target mRNA second structure, which may make it difficult to design a working siRNA or stop it from being effective, once designed (Lu, et al. (2007) “Efficient siRNA selection using hybridization thermodynamics”, Nucleic Acids Research, 36(2): 640-47, col. 2, paragraph 2).
	Thus, given the extremely large number of possible therapeutic mRNAs (encoding one of many thousands of proteins that might be therapeutic in any particular organism subject), or requiring further structure to effect some other therapeutic effect, in which the protein, or mRNA itself must further deactivate or knock-down a malfunctioning protein, along with absence of knowledge in the specification or art, of the structure required in any particular instance, to effect the therapy through, or also with, deactivation or knocking down a malfunctioning endogenous protein, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.
	Still further, the generic structure required for facilitating the function of the mRNA, in another nucleic acid, along with the lack of knowledge in the art of which structures are required, even for the sole nucleic acid of direct antecedent basis, siRNA, the Artisan would also not know applicant to have been in possession of the generic section nucleic acid that facilitates the function of the therapeutic first mRNA.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1631